Title: From Thomas Jefferson to Thomas Appleton, 29 April 1806
From: Jefferson, Thomas
To: Appleton, Thomas


                        
                            Dear Sir
                            
                            Washington Apr. 29. 06
                        
                        My last letter to you was of May 4. 05. since which I have recieved yours of Feb 25. Mar 16. & 22 May 1.
                            July 6. Aug. 8. Sep. 28. & Nov. 18. and at different times have come to hand safely the several articles accompanying
                            them, to wit, packages of trees, cuttings, plants & seeds, for your attention to which I pray you to accept my thanks.
                            in November I recieved the 473. bottles of Montepulciano, which is truly the best I have ever yet recieved. I think it
                            would be best in future to confine ourselves to this crop, which you say is from the grounds of the antient Jesuits. I
                            will now pray you to send me about the latter part of Sep. or beginning of October every year; 400. bottles of this wine,
                            in strong bottles. the balance of 82. D 88 c now in your hands will want a little of paying for the next 400. bottles, but
                            the deficiency shall either be paid to mr Emery if you chuse, or be remitted this time twelve month with the amount for
                            the 400. bottles to be sent in the autumn of 1807. the books from mr Fabbroni & Laurenzi came to hand safely &
                            I trouble you now with letters to those gentlemen. our Sculptors are also arrived, are approved, & like their situation
                            your enquiries respecting the sisters of Bellini had been anticipated in a letter to mr Mazzei, which I know arrived
                            safely. being just on my departure to visit Monticello, I defer writing to mr Mazzei till I can write from thence more at
                            leisure than at this moment. I trouble you with a letter to mr Kuhn our Consul at Genoa or to mr Storm his partner, on
                            the subject of some wine de Nebiul for which I write to him; & of which he informs me he has already sent 50 bottles for
                            me to your care. perhaps it will be best they should wait to come with the 400. bottles of Montepulciano asked for next
                            Sep. or Oct. Accept my friendly salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    